Citation Nr: 9934489	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-25 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Disagreement with the rating assigned for the service-
connected low back disability, currently evaluated as 20 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971 and from November 1982 to August 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision in which the RO 
granted service connection for a low back disability and 
denied the veteran's claim of service connection for a right 
knee disorder.  

By rating action in February 1994, the RO increased the 
evaluation for the service-connected low back disability to 
20 percent, effective on August 29, 1992.  

In August 1996, the Board referred the veteran's claim for an 
increased rating for a left knee disability to the RO for 
adjudication.  As that claim has not yet been adjudicated, it 
is again referred to the RO for the appropriate action.  





FINDINGS OF FACT

1.  Competent medical evidence has been submitted to suggest 
that the veteran has right knee disability due to his active 
service.  

2.  The veteran's claim of service connection is plausible 
and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for a right knee disorder.  38 U.S.C.A. §§ 1110, 
1131, 5107(a), 7104 (West 1991); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under § 
5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

A careful review of the service medical records shows that 
the veteran sustained an injury to the right knee playing 
baseball.  The assessment was that of collateral lateral 
ligament strain, right knee.  He was seen in June 1990 with 
complaints of acute non-traumatic right knee pain for the 
previous 24 hours.  It was noted that he had had direct 
trauma injury many years earlier, fully resolved.  Right knee 
x-ray studies were normal.  The assessment was that of 
questionable meniscal injury.  On separation examination in 
July 1992, the clinical evaluation of the lower extremities 
was normal.  

In June 1993, the veteran testified that he had injured his 
right knee in service and that, following separation, he 
continued to have problems with the right knee.  He testified 
that was prescribed a knee brace by his doctor.  He indicated 
that, after service, he received treatment for the right knee 
at the VA.  

On VA examination in June 1993, the veteran reported right 
knee pain.  The examiner indicated the examination of the 
right knee was normal, but that the veteran failed to report 
for x-rays.  An August 1993 VA consultation sheet notes a 
provisional diagnosis of unstable post trauma right knee.  An 
August 1993 VA x-ray report shows an impression of 
essentially negative right knee.  

The Board finds the veteran's claim for service connection 
for a right knee disability well-grounded.  The service 
medical records show treatment for a right knee injury during 
service.  Although the discharge examination report did not 
show evidence of a right knee injury, the veteran has 
testified that he continued to have right knee pain after 
discharge from active service as a result of the inservice 
injury.  The August 1993 VA treatment record noted a 
provisional diagnosis of unstable post-trauma right knee.  
Presuming the truthfulness of the veteran's testimony and 
given the medical evidence of record, the Board finds that 
there is evidence of a inservice injury and a current right 
knee disability, as well as medical evidence suggesting a 
nexus between the current disability and an inservice injury.  
To the extent that the criteria for a well-grounded claim 
under Caluza have been met, the appeal is granted.  





ORDER

The claim of service connection for a right knee disability 
is well-grounded, the appeal is allowed to this extent 
subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for a right knee disorder by the RO is required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard, including an 
examination to determine the etiology of his right knee 
disability.  

In this regard, the Board notes that in the previous remand, 
the Board determined that a VA examination was necessary 
regarding the likely etiology of the veteran's right knee 
disability and prior to further adjudication of the claim for 
an increased rating for his service connected back disorder.  
The record indicates that the veteran failed to report for an 
examination scheduled in April 1997.  However, the record 
also shows that the veteran has changed addresses several 
times.  The most recent address is noted on his May 1999 
Application for Annual Clothing Allowance.  The record does 
not clearly show that the notice of the VA examination was 
forwarded to the veteran at his correct address.  In 
addition, the veteran's representative has argued that the 
veteran should be afforded an other opportunity to appear for 
an examination as it was not clear whether he had received 
proper notice of the examination.  

The Board is of the opinion that adjudication of the 
veteran's claims must be deferred and he should be afforded 
additional VA examinations.  The Board notes that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(1999).  Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should again be remanded so that a VA 
examinations may be scheduled and pertinent records obtained.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
obligation to cooperate and appear for the scheduled 
examinations and the consequences of his failure to do so.  

With regard the veteran's service connected back injury, the 
Board notes that the disability is rated as 20 percent 
disabling under Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  However, in the statement of 
the case, the RO also set forth the criteria of Diagnostic 
Code 5295, pertaining to lumbosacral strain and of Diagnostic 
Code 5292, pertaining to limitation of motion of the lumbar 
spine.  The RO appears to have considered limitation of 
motion in determining that an increased rating was not 
warranted.  The RO did not address functional limitation 
under 38 C.F.R. § 4.40 or § 4.45 regarding the low back 
disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 (1995) or 38 C.F.R. § 4.45 (1995). It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement , excess fatigability or incoordination.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1995) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  Accordingly, the 
Board finds that the additional VA examinations must include 
findings in accordance with Deluca.  

Recently, the Court noted that there was a distinction 
between a claim based on the veteran's dissatisfaction with 
the initial rating (a claim for an original rating) and a 
claim for an increased rating. The Court's holding is 
applicable to the veteran's claims as they stem from the 
initial rating in October 1992. It was also indicated that in 
the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
complaints regarding his service- 
connected low back disability and the 
contended right knee disability from 
November 1996 to the present.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should schedule the veteran 
for VA examination to determine the 
current severity of the service-connected 
low back disability.  All indicated 
tests, including x-ray studies and range 
of motion studies of the low back must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should identify all 
manifestations attributable to the 
service-connected disability, including 
any objective evidence of pain or 
functional loss due to pain associated 
with the low back disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
veteran's back.  The examiner should also 
be requested to determine whether, and to 
what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination due to the service-
connected disorder.  A complete rationale 
for all opinions expressed must be 
provided.  

3.  The veteran also should be afforded 
another opportunity to appear for an 
orthopedic examination in order to 
ascertain the current nature and likely 
etiology of his claimed right knee 
disorder.  All indicated tests.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran has 
currently demonstrated right knee 
disability due to injury or disease in 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.   

4.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examinations. 
The RO should also inform the veteran of 
the consequences of his failure to 
cooperate pursuant to 38 C.F.R. § 
3.655(b).  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claims 
to include consideration of the 
provisions of 38 C.F.R. § 3.655 and the 
Court's holdings in DeLuca and Fenderson.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







